Title: To Thomas Jefferson from James Madison, 18 August 1803
From: Madison, James
To: Jefferson, Thomas


          
            
              Dear Sir
            
            Aug. 18. 1803
          
          I have duly recd yours of the 13. covering the papers from Govr. Mercer. The act of Maryland is I believe in the Office of State, having been sent thither by the Govr. after his return to Annapolis. The object of it in requiring the sanction of the President to the measures of the Ex. of the State, was I believe, to prevent an interference with national measures, as well as to be a check in general on the local authority. The letter which I have written to Mr. Pinkney pursues the course hitherto taken as well as I recollect it, and will not probably be either applied or be applicable to any improper pretension agst. the U. States. If it appears in the same light to you, you will be pleased to seal & forward to Mr. Wagner the letter enclosing it. With respectful attacht yrs.
          
            
              James Madison
            
          
        